Smith, Justice, delivered the opinion of the Court:(2)  This was an action of debt on a judgment rendered in the State of Kentucky. Judgment was rendered by default in the Madison Circuit Court. The principal error assigned is, the want of personal service of the summons on the defendant. The return of the sheriff is not in compliance with the provision of the law directing the manner of making the service and return by the sheriff. The return of the sheriffis, “Executed Oct. 18th, 1832, as commanded within.” Whether the date specified, is intended for the date of the day of service, or is the day on which the summons is returned, is wholly uncertain. The manner of making the service is still more doubtful. Whether it was by reading the summons to the defendant, or by delivering a copy, is left to conjecture, and it is impossible to say which course was adopted, or whether either was pursued. The case falls directly within the rule laid down in the cases of Wilson v. Greathouse, and Clemson and Hunter v. Hamm, decided in June term, 1835.(3)  The judgment is reversed with costs. Judgment reversed.   Lockwood and Browne, Justices, gave no opinion in this case, not being present at the argument of the cause.    Ante 174, 176.